                             Case 21-10474-MFW              Doc 586        Filed 07/12/21        Page 1 of 6




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                         Chapter 11

             ALAMO DRAFTHOUSE CINEMAS                                       Case No. 21-10474 (MFW)
             HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                     1
                                           Debtors.
                                                                            Ref. Docket Nos. 313, 436, 472, 473, 474 & 514

                           CERTIFICATION OF COUNSEL REGARDING FURTHER REVISED
                             BRIEFING SCHEDULE AND RESCHEDULED HEARING DATE

                      The undersigned counsel to the above-captioned debtors and debtors in possession (the

         “Debtors”) hereby certifies as follows:

                      1.      On May 3, 2021, the Court entered the Order (A) Authorizing and Approving the

         Sale of Purchased Assets Free and Clear of All Liens, Claims, Encumbrances, and other interests,

         (B) Authorizing and Approving the Assumption and Assignment of Executory Contracts and

         Unexpired Leases, and (C) Granting Related Relief [D.I. 436] (the “Sale Order”) establishing a

         briefing schedule for the Limited Objection to Debtors’ Motion to Approve the Sale of All or

         Substantially All of the Debtors’ Assets Free and Clear of All Encumbrances [D.I. 313] (the “La

         Cantera Objection”).




         1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
                Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
                (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
                (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
                Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
                (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
                Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
                (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
                Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
                Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
                Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
                Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
28347342.1
                       Case 21-10474-MFW          Doc 586      Filed 07/12/21     Page 2 of 6




                2.      On May 18, 2021, the Debtors concurrently filed a response to the La Cantera

         Objection [D.I. 472] and the Debtors’ Motion for Entry of an Order Authorizing the Debtors to

         Reject the Declaration of Protective Covenants and Common Area Maintenance Agreement [D.I.

         473] (the “Rejection Motion”). The prepetition lenders, the lenders under the DIP credit facility,

         and ALMO Holdings, LLC (collectively, the “Purchaser”), filed their Joinder to Debtors’

         Response to the Cantera’s Limited Sale Objection [D.I. 474] (the “Joinder”).

                3.      On June 2, 2021, the Court entered an order [D.I. 514] (the “Scheduling Order”)

         modifying the briefing schedule set forth in the Sale Order, by agreement of the parties.

                4.      Counsel for the Debtors, Purchaser, and La Cantera Crossing Retail, LLC and La

         Cantera Development Company (together, “Cantera Crossing”) have engaged in discussions and

         negotiations to resolve the La Cantera Objection, Rejection Motion, and Joinder (together, the

         “Cantera Contested Matter”), and in furtherance of such discussions, the Parties wish to continue

         the hearing scheduled to consider the Cantera Contested Matter and modify the briefing schedule

         set forth in the Scheduling Order, such that the times for filing a response and a reply or sur-reply

         (and any briefs in support thereof) in connection with the Cantera Contested Matter would be

         further extended by forty-three (43) days, respectively.

                5.      Attached hereto as Exhibit 1 is a proposed scheduling order (the “Proposed

         Scheduling Order”), reflecting the agreement reached by counsel regarding the revised briefing

         schedule.

                6.      For the Court’s convenience, below is a comparison of the proposed revised

         schedule to the schedule set forth in the Scheduling Order.




28347342.1

                                                          2
                          Case 21-10474-MFW            Doc 586       Filed 07/12/21      Page 3 of 6



                                                                     Original Date            Proposed Date

              Deadline for Cantera Crossing to respond to             July 13, 2021           August 25, 2021
              Debtors’ or Purchasers’ motion, brief, or reply
              Deadline for Debtors and Purchasers to file             July 20, 2021          September 1, 2021
              reply or sur-reply
              Hearing                                                 July 27, 2021,        September 8, 2021,
                                                                    at 10:30 a.m. (ET)      at 10:30 a.m. (ET)


                   7.      The Debtors have provided notice to the United States Trustee for the District of

         Delaware and the Official Committee of Unsecured Creditors, neither of which objects to entry of

         the Proposed Scheduling Order. The undersigned respectfully submits that no other or further

         notice is required.

                   8.      The undersigned respectfully requests that the Court consider and enter the

         Proposed Scheduling Order at the Court’s earliest convenience, without further notice or hearing.

             Dated: July 12, 2021                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                      /s/ Betsy L. Feldman
                                                      M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                      Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                      Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                      Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                      Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253

                                                      Counsel to the Debtors and Debtors in Possession




28347342.1

                                                                3
             Case 21-10474-MFW   Doc 586   Filed 07/12/21   Page 4 of 6




                                  EXHIBIT 1

                           Proposed Scheduling Order




28347342.1
                           Case 21-10474-MFW               Doc 586       Filed 07/12/21         Page 5 of 6




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


             In re:                                                       Chapter 11

             ALAMO DRAFTHOUSE CINEMAS                                     Case No. 21-10474 (MFW)
             HOLDINGS, LLC, et al.,
                                                                          (Jointly Administered)
                                                    1
                                          Debtors.
                                                                          Ref. Docket Nos. 313, 436, 472, 473, 474 & ___

                  SCHEDULING ORDER FOR CANTERA CROSSING CONTESTED MATTER

                      Upon consideration of the Certification of Counsel Regarding Further Revised Briefing

         Schedule and Rescheduled Hearing Date;2 and upon review of such certification, the Limited

         Objection to Debtors’ Motion to Approve the Sale of All or Substantially All of the Debtors’ Assets

         Free and Clear of All Encumbrances [D.I. 313] (the “La Cantera Objection”), the Debtors’

         response to the La Cantera Objection [D.I. 472], the Debtors’ Motion for Entry of an Order

         Authorizing the Debtors to Reject the Declaration of Protective Covenants and Common Area

         Maintenance Agreement [D.I. 473] (the “Rejection Motion”), and the Joinder to Debtors’

         Response to the Cantera’s Limited Sale Objection [D.I. 474] (the “Joinder” and together with the




         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
               Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
               (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
               (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
               Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
               (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
               Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
               (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
               Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
               Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
               Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
               Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
                Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
                Certification of Counsel.
28347352.1
                       Case 21-10474-MFW          Doc 586      Filed 07/12/21       Page 6 of 6




         La Cantera Objection and Rejection Motion, the “Cantera Crossing Contested Matter”); and

         good and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED that:

                1.      The deadline for La Cantera Crossing Retail, LLC and La Cantera Development

         Company (together, “Cantera Crossing”) to respond to the Rejection Motion and Joinder shall

         be August 25, 2021 at 4:00 p.m. (ET).

                2.      The deadline for the Debtors and the Purchaser (collectively with Cantera Crossing,

         the “Parties”) to file any reply shall be September 1, 2021 at 4:00 p.m. (ET).

                3.      The Court shall conduct a hearing on the Cantera Crossing Contested Matter on

         September 8, 2021 at 10:30 a.m. (ET).

                4.      Counsel for the Debtors shall immediately notify Chambers upon the settlement,

         dismissal, or other resolution of this contested matter and shall file with the Court appropriate

         documentation of such resolution as soon thereafter as is feasible.

                5.      Notwithstanding this Order, the Parties’ rights, defenses, and arguments related to

         the Cantera Crossing Contested Matter are otherwise preserved.

                6.      The briefing deadlines and provisions contained in this Scheduling Order may be

         further extended or modified by the Court by consent of the parties pursuant to stipulation, which

         stipulation must be filed with the Court under certification of counsel.

                7.      The Debtors shall serve this Scheduling Order on the Purchaser and Cantera

         Crossing within five (5) business days after the entry of this Order.




28347352.1

                                                          2
